Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to the amendments filed on 3/23/2021 in which claims 1 and 3-21 are pending, of which claim 2 has been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
 
Response to Arguments
Applicant's Arguments: 


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the top portion…different activities than the top portion outer surface” and the limitations in claims 14, 16 and 21.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
It is noted that the applicant argument regarding the drawing objection was found not persuasive because the applicant disclosure is using the garment top and bottom portions interchangeably, meaning the top can be changed to different tops that is attached to the same bottom having different patterns and colors, the disclosure does not disclose or show how the inner surface and outer surface of the SAME top can be used for different activities.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the newly added limitations in claims 1, 12, 14, 16 and 21 as filed in the claims dated 10/9/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitations in claims 1, 12, 14, 16 and 21 (of the claims filed on 10/9/2020) have no support in the original disclosure. Applicant is respectfully requested to clarify where these limitations were obtained from.
It is noted that the applicant argument regarding the 112(a) rejection was found not persuasive because the applicant disclosure (i.e. para. 020 and 026) is using the garment top and bottom portions interchangeably, meaning the top can be changed to different tops that is attached to the same bottom having different patterns and colors, the disclosure does not disclose or show how the inner surface and outer surface of the SAME top can be used for different activities as being claimed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-11, 13, 15 and 17-20 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 3-9 and 21,  are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent No. 5,343,564) as best understood.

Regarding claim 1, Reynolds et al. “Reynolds” discloses an athletic garment (Fi. I identifier 10), comprising: 
a top portion (12), at least a portion of which is designed/capable to be worn over the upper torso when worn on a torso of a wearer, having an inner surface facing the wearer and an outer surface facing away from the wearer when worn, a bottom edge adjacent a waist region of a wearer when worn (See Fig. 1), a reinforcing strip (26 
a bottom portion (14), at least a portion of which is designed/capable to be worn over the waist of the wearer when worn, having an inner surface facing the wearer and an outer surface facing away from the wearer when worn, an upper edge adjacent the waist region of the wearer when worn, a reinforcing strip (36 including the two layers along the sides of the strip) disposed along the upper edge as clearly shown in Fig. 2, and at least one fastener (40) disposed on the reinforcing strip as clearly shown in Fig. 2; 
wherein the top portion (12) is secured to the bottom portion (14) when the top portion at least one fastener (42) is engaged with the bottom portion at least one fastener (40) as illustrated in Fig. 2 also explained in Col. 3, lines 10-23;
Reynolds does not explicitly disclose that the garment is reversible.
However, an ordinary skilled in the art would recognize that the top portion and bottom portion are reversible by simply turning the top and bottom portions inside out to hide a soiled outer side if needed.
Reynolds discloses nearly total body shielding from crawling insects and the like such as might be encountered in thickly wooded and/or tropical climate conditions (Col. 1, lines 9-12) and it functions quite favorably for outdoor activities of such as the military, hunters, fishermen and other outdoor disposed activities (Col. 3, lines 67-68 and Col. 4, lines 1-2) therefore the top and bottom garment will be capable and suitable for different activities;

It is noted that the suitability for activities is an intended use statement, has have been carefully considered but deemed not to impose any structural limitations on the claims distinguishable over the Referenced device which is capable of being used as claimed if one desired to do so. MPEP 2112.

Regarding claim 3, Reynolds discloses an athletic garment wherein a portion of the top portion at the strip (26) covers the reinforcing strip (See above) of the bottom portion (14) when the top portion fasteners are engaged with the bottom portion fasteners (See Fig. 2) when viewed from inside.

Regarding claim 4, Reynolds discloses an athletic garment wherein a portion of the bottom portion at the strip (36) covers the reinforcing strip of the top portion (See above) when the top portion fasteners are engaged with the bottom portion fasteners (See Fig. 2) when viewed from outside.

Regarding claim 5, Reynolds discloses an athletic garment wherein the reinforcing strips of the top portion (See above) and the bottom portion (See above) comprise an elastic material having sufficient elasticity to assure firm fitting without any 

Regarding claims 6-7, Reynolds discloses an athletic garment wherein the fasteners of the top portion (42) and bottom portion (40) are loop and hook fabric know commercially as Velcro (Col. 1, lines 45-47).

Regarding claims 8-9, Reynolds discloses an athletic garment wherein the bottom portion (14) further includes a panty bottom portion which is the portion adjacent the crotch and buttock regions of the wearer when worn which is integrally integrated into the bottom portion of the garment.

Regarding claim 21, Reynolds discloses an athletic garment wherein the bottom portion inner surface is suitable for different activities than the bottom portion outer surface, for example the inner surface will provide the activity of absorbing the wearer sweat and keeping the wearer worm, while the outer surface will provide the activity of preventing objects, blocking moisture and sun ray from entering into the wearer when the garment is worn.

Claims 10-11 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent No. 5,343,564) in view of Danes  (U.S. Patent No. 6,108,823) as best understood.

Regarding claims 10-11, Reynold discloses the invention as claimed above.
Reynold discloses an integral panty bottom portion.
Reynolds does not disclose a panty bottom portion that is removable from the bottom portion of the athletic garment.
Danes teaches yet another garment (10) shown in Fig. 1 having a bottom portion (12) and a removably panty bottom portion (42) removably attached using hook and loop fasteners (50, 52) as shown in Fig. 2 wherein the panty bottom portion (42) is formed of a material that is water resistant to a degree. It is obvious to the ordinary skilled in the art to provide the garment of Reynold with removable panty bottom portion as taught by Danes in order to enhance protection to the genital area of the wearer and the ability to change a soiled panty portion easily instead of changing the entire garment when soiled. 

Regarding claim 12-20, Reynolds et al. “Reynolds” discloses an athletic garment (Fi. I identifier 10), comprising: 
a top portion (12), at least a portion of which is designed/capable to be worn over the upper torso when worn on a torso of a wearer, having an inner surface facing the wearer and an outer surface facing away from the wearer when worn, a bottom edge adjacent a waist region of a wearer when worn (See Fig. 1), a reinforcing strip (26 including the two layers along the sides of the strip) disposed along the bottom edge (See Fig. 1), and at least one fastener (42) disposed on the reinforcing strip (see above) as clearly illustrated in Fig. 2; and 

wherein the top portion (12) is secured to the bottom portion (14) when the top portion at least one fastener (42) is engaged with the bottom portion at least one fastener (40) as illustrated in Fig. 2 also explained in Col. 3, lines 10-23;
wherein the top portion inner surface is suitable for different activities than the top portion outer surface, for example the inner surface will provide the activity of absorbing the wearer sweat and keeping the wearer worm, while the outer surface will provide the activity of preventing objects, blocking moisture and sun ray from entering into the wearer when the garment is worn;
Reynolds does not explicitly disclose that the garment is reversible.
However, an ordinary skilled in the art would recognize that the top portion and bottom portion are reversible by simply turning the top and bottom portions inside out to hide a soiled side if needed.
Reynolds discloses a garment having a top and bottom portions that has a color because all garment has a color.
Reynolds discloses provides nearly total body shielding from crawling insects and the like such as might be encountered in thickly wooded and/or tropical climate 
wherein a portion of the top portion at the strip (26) covers the reinforcing strip (See above) of the bottom portion (14) when the top portion fasteners are engaged with the bottom portion fasteners (See Fig. 2) when viewed from inside.
 wherein a portion of the bottom portion at the strip (36) covers the reinforcing strip of the top portion (See above) when the top portion fasteners are engaged with the bottom portion fasteners (See Fig. 2) when viewed from outside.
wherein the reinforcing strips of the top portion (See above) and the bottom portion (See above) comprise an elastic material having sufficient elasticity to assure firm fitting without any discomfort (See Col. 2, lines 40-42) it is disclosed that the material of the bottom portion is the same as the top portion (Col. 2, lines 63-65) therefore the bottom strip is interpreted as elastic.
wherein the fasteners of the top portion (42) and bottom portion (40) are loop and hook fabric know commercially as Velcro (Col. 1, lines 45-47).
wherein the bottom portion (14) further includes a panty bottom portion which is the portion adjacent the crotch and buttock regions of the wearer when worn which is integrally integrated into the bottom portion of the garment.
Reynold discloses an integral panty bottom portion.
Reynolds does not disclose a panty bottom portion that is removable from the bottom portion of the athletic garment.

they do not disclose a kit.
However, it would have been obvious to one having ordinary skill in the art at the effective date the invention was filed to have duplicate garments having the same structure such as a top and bottom portions connected removably using removable fasteners such as hook and loop, having a removable panty bottom portions with different styles in order to be able to change a damaged or soiled portion with another and the ability to connect the second duplicated portion to the original other portion that can be sold as a kit. When duplicated, the garment will have a first and second edges or portions for the top and bottom portions, since a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis C o . , 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
It is noted that the first top and first bottom portions can be suitable for different activities than the second top and second bottom portions, suitability for activities is an intended use statement, has have been carefully considered but deemed not to impose .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732